   Case 18-03650-MM11             Filed 08/01/19       Entered 08/01/19 18:46:36        Doc 332     Pg. 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF CALIFORNIA
                                                  Minute Order
Hearing Information:
                                                                                                                    0
                Debtor:     BWR, LLC
         Case Number:       18-03650-MM11        Chapter: 11
   Date / Time / Room:      THURSDAY, AUGUST 01, 2019 03:00 PM DEPARTMENT 1
    Bankruptcy Judge:       MARGARET M. MANN
     Courtroom Clerk:       LISA CRUZ
      Reporter / ECR:       SUE ROSS
Matters:
      1) STATUS CONFERENCE ON CHAPTER 11 VOLUNTARY PETITION (fr. 5/30/19)


      2) MOTION TO CONVERT CASE TO CHAPTER 7 FILED BY UNITED STATES TRUSTEE (fr. 5/30/19)


      3) MOTION FOR APPROVAL OF CHAPTER 11 DISCLOSURE STATEMENT FILED BY DEBTOR (fr.
         5/30/19)


      4) STATUS CONFERENCE ON MOTION FOR RELIEF FROM STAY , RS # BHR-1 FILED BY
         CLEARINGHOUSE COMMUNITY DEVELOPMENT FINANCIAL INSTITUTION (fr. 5/30/19)


      5) MOTION TO AUTHORIZE USE OF CASH COLLATERAL NUNC PRO TUNC FILED BY DEBTOR (fr.
         5/30/19)


      6) MOTION (1) APPROVING SALE OF SUBSTANTIALLY ALL OF THE DEBTOR ’S ASSETS FREE AND
         CLEAR OF LIENS, CLAIMS AND INTERESTS; (2) WAIVING 14-DAY STAY PERIOD ; AND (3)
         GRANTING RELATED RELIEF FILED BY DEBTOR (fr. 5/30/19)


      7) OPPOSITION TO CLEARINGHOUSE COMMUNITY DEVELOPMENT'S OBJECTION TO CLAIM NO. 2
         FILED BY TCF EQUIPMENT FINANCE (fr. 6/13/19)



Appearances:
       LESLIE SKORHEIM, ATTORNEY FOR UNITED STATES TRUSTEE
       DAYNA C. CHILLAS, ATTORNEY FOR BWR, LLC (Telephonic appearance)
       BRETT RAMSAUR, ATTORNEY FOR CLEARINGHOUSE COMMUNITY DEVELOPMENT
       RICHARD A. SOLOMON, ATTORNEY FOR TCF EQUIPMENT FINANCE (Telephonic appearance)
       KELLY ANN MAI KHANH TRAN, ATTORNEY FOR RICHARD M. KIPPERMAN
       RICHARD M KIPPERMAN, EXAMINER
       EDDIE MEJORADO




Page 1 of 2                                                                                       8/1/2019   6:35:35PM
   Case 18-03650-MM11             Filed 08/01/19      Entered 08/01/19 18:46:36           Doc 332      Pg. 2 of 2


                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF CALIFORNIA
                                                 Minute Order
(continue)..18-03650-MM11             THURSDAY, AUGUST 01, 2019 03:00 PM
Disposition:                                                                                                0

       1-2) Continued to 9/5/19 at 9:30 a.m. in Dept. 1. Status report to be submitted by 9/3/19 at noon.

       The court will shorten time for loan transaction to be noticed for 9/5/19 at 9:30 a.m. in Dept. 1.

       If any developments occur prior to the September 5th hearing date in which the examiner needs his authority
       clarified by expanded powers, then Ms. Tran may file a declaration and upload an order for the court's review. Ms.
       Tran to notify the law clerk.

       3) Tentative Ruling sustained. Off calendar.

       4) Continued to 9/5/19 at 9:30 a.m. in Dept. 1. Status report to be submitted by 9/3/19 at noon. Adequate
       protection order to remain in place.

       5) Tentative Ruling sustained. Off calendar.

       6) Tentative Ruling sustained. Off calendar.

       7) Continued to 10/3/19 at 2:00 p.m. in Dept. 1. Status report to be submitted by 9/26/19.




Page 2 of 2                                                                                          8/1/2019   6:35:36PM
